Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-21-2003

Morton Intl Inc v. AE Staley Mfg Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4259




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Morton Intl Inc v. AE Staley Mfg Co" (2003). 2003 Decisions. Paper 196.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/196


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                   Filed October 21, 2003

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                     No. 01-4259


 MORTON INTERNATIONAL, INC.; VELSICOL CHEMICAL
 CORPORATION; NWI LAND MANAGEMENT CO.; FRUIT
         OF THE LOOM, INCORPORATED,
                          v.
     A.E. STALEY MANUFACTURING COMPANY; AIRCO
 INDUSTRIAL GASES, a/k/a AIR REDUCTION COMPANY,
        INC., f/k/a AIRCO, INC.; ALLIED CHEMICAL
   CORPORATION; ALUMINUM COMPANY OF AMERICA
(ALCOA); AMERICAN CYANAMID COMPANY; ARMSTRONG
   WORLD INDUSTRIES, INC.; ARSYNCO, INC.; BAILEY
     CONTROLS CO., f/k/a BAILEY METER COMPANY;
        BECTON-DICKINSON & CO., INC.; BELFORT
    INSTRUMENT CO.; BELMONT METALS, INC., f/k/a
     BELMONT SMELTING & REFINING WORKS, INC.;
   CANADIAN GYPSUM COMPANY, LTD.; CANRAD, INC.,
    (c/o Canrad Precision Industries, Inc.); CIBA-GEIGY
   CORPORATION; COLUMBIA UNIVERSITY; CONOPCO,
 INC., (Cheeseborough Ponds U.S.A. Co. Division); COSAN
         CHEMICAL CORP.; CROUSE HINDS SEPCO
  CORPORATION, f/k/a CONNECTICUT INTERNATIONAL;
    CROWN ZELLERBACH CORP., a/k/a JAMES RIVER
   CORPORATION OF NEVADA; CURTISS-WRIGHT; D.F.
  GOLDSMITH CHEMICAL & METAL CORPORATION; DAY
     & BALDWIN, f/k/a C-P PHARMACEUTICALS, INC.;
   DIAMOND SHAMROCK CHEMICALS COMPANY, a/k/a
    OCCIDENTAL ELECTROCHEMICALS CORPORATION;
 DOW-CORNING CORPORATION; DURA ELECTRIC LAMP
   CO., INC.; DURACELL, INC., (as successor to Mallory
   Battery Co., Inc.); E.I. DUPONT DE NEMOURS & CO.;
                         2


 EASTERN SMELTING & REFINING CORP.; EAGLEHARD
        MINERALS AND CHEMICALS CORPORATION;
      ENVIRONMENTAL CONTROL SYSTEMS; EXXON
 CORPORATION; FEDERAL AVIATION ADMINISTRATION;
   GARFIELD BARING CORPORATION, f/k/a GARFIELD
     SMELTING & REFINING CO.; GENERAL ELECTRIC
     COMPANY; GENERAL COLOR CO., INC.; GENERAL
 SIGNAL CORPORATION; GILMARTIN INSTRUMENT CO.;
HARTFORD ELECTRIC SUPPLY COMPANY, INC.; HENKEL
 CORPORATION; HOFFMAN-LAROUCHE, INC.; HUDSAR,
    INCORPORATED; INMAR ASSOCIATES, INC.; INMAR
 REALTY, INC.; INTERNATIONAL NICKEL, INC.; J.M. NEY
   COMPANY; K.E.M. CHEMICAL COMPANY; KOPPERS,
  a/k/a BEAZER EAST, INC.; MAGNESIUM ELEKTRON,
 INC.; MARVIN H. MAHAN; MALLINCKRODT CHEMICAL,
  INC.; MARISOL, INC.; MERCK & CO., INC.; MERCURY
     ENTERPRISE, INC., f/k/a MERCURY INSTRUMENT
 SERVICE; MINNESOTA MINING AND MANUFACTURING
     COMPANY; MOBIL OIL CORPORATION; MT. UNION
     COLLEGE; M.W. KELLOGG CO.; NATIONAL LEAD
COMPANY, (Goldsmith Brothers Division); NEPERA, INC.;
  NEW ENGLAND LAMINATES CO., INC.; NEW JERSEY
INSTITUTE OF TECHNOLOGY, f/k/a NEWARK COLLEGE
       OF ENGINEERING; NEW YORK CITY TRANSIT
  AUTHORITY; NORTHEAST CHEMICAL CO., (Northeast
  Chemical & Industrial Supply Co., Inc.); OCCIDENTAL
  CHEMICAL CORPORATION, (as successor to Diamond
   Shamrock Chemical Co., formerly Diamond Shamrock
       Corporation); OLIN CORPORATION, f/k/a OLIN
     MATHIESON CHEMICAL CORPORATION; PEASE &
  CURREN, INC.; PFIZER, INC.; PSG INDUSTRIES, INC.,
f/k/a PHILADELPHIA SCIENTIFIC GLASS, INC.; PHILLIPS
  & JACOBS, INC.; PUBLIC SERVICE ELECTRIC & GAS,
      (PSE&G); PURE LAB OF AMERICA; RANDOLPH
  PRODUCTS COMPANY; RAY-O-VAC DIVISION OF ESB,
     INC., (ESB, INC.); REDLAND MINERALS LIMITED;
   RHONE-POULENC, INC., f/k/a ALCOLAC CHEMICAL
     COMPANY/GUARD CHEMICAL COMPANY; ROYCE
 ASSOCIATES, f/k/a ROYCE CHEMICAL; RUTGERS, THE
        STATE UNIVERSITY; SCIENTIFIC CHEMICAL
PROCESSING, INC.; SCIENTIFIC CHEMICAL TREATMENT
   CO., INC.; SCIENTIFIC, INC.; SEAFORTH MINERAL &
 ORE CO.; SPARROW REALTY, INC.; STATE UNIVERSITY
                          3


        OF NEW YORK AT BUFFALO, (S.U.N.Y.A.B.);
      SYLVANIA/GTE; TENNECO, INC.; TRANSTECH
  INDUSTRIES, INC.; UEHLING INSTRUMENT CO., INC.;
     UNION CARBIDE CORPORATION; UNIVERSAL OIL
PRODUCTS CO.; UNIVERSITY OF ILLINOIS; UNIVERSITY
  OF MINNESOTA; VAR-LAC-OID CHEMICAL COMPANY,
     INC.; W.A. BAUM CO., INC.; WAGNER ELECTRIC
      COMPANY; WESTERN MICHIGAN UNIVERSITY;
 WESTINGHOUSE ELECTRIC CORPORATION; JOHN DOE
   1-100; GEROLD C. THOMPSON, ESQ.; GEORGE VAN
 CLEVE, ESQ.; THE CONNECTICUT LIGHT AND POWER
      COMPANY, f/k/a HARTFORD ELECTRIC LIGHT
COMPANY; GTE OPERATIONS SUPPORT INCORPORATED;
ALLIEDSIGNAL, INC.; BEAZER EAST, INC.; JERSEY CITY
      MANAGEMENT, INC.; MICHAEL RODBURG, Site
Defendants Liasion Counsel; ASHLAND CHEMICAL CO., a
 Division of Ashland Oil, Inc.; BASF CORPORATION, and
     as successor to Wyandotte Chemical Corp., a/k/a
       INMONT CORPORATION; FMC CORPORATION
              Morton International, Inc.,
                                   Appellant

    On Appeal from the United States District Court
            for the District of New Jersey
  District Court Judge: Honorable Katherine S. Hayden
                  (D.C. No. 96-cv-03609)

               Argued on July 21, 2003
     Before: FUENTES, SMITH, and GREENBERG,
                   Circuit Judges.

          (Opinion filed September 16, 2003)


             ORDER AMENDING OPINION

   The opinion in the above case is hereby amended as
follows:
                               4


    1.   On page 4, list additional counsel for Appellant as
         follows:
         Gerald P. Norton, Esquire
         Norton, Harkins Cunningham
         Suite 600
         801 Pennsylvania Avenue, N.W.
         Washington, D.C. 20004-2615
                                   /s/ Julio M. Fuentes
                                   Circuit Judge
Dated: 21 October 2003

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit